DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 9/9/2020 and 11/24/2020 have been entered. Claims 1, 11, 12, and 20 were amended.  Claims 11 and 25 were canceled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 



Claim 1 (Amended): 
	please amend to read as “wherein the nanoparticle discharge slot is connected to the carrier fluid source” in lines 18-19;
please amend to read as “from the nanoparticle source and carrier fluid flow rates” in the last line.

Claim 20 (Amended): please amend to read as “from the nanoparticle source and carrier fluid flow rates” in the last line.

Claim Interpretation
Claim limitation “nanoparticle source for depositing nanoparticles” in claims 1, 16, 17, and 18 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 16, 17, and 18 has/have been interpreted to cover “a nanoparticle supplier or vaporizer” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., 0038-0039).

	
carrier fluid source for depositing nanoparticles” in claims 1 and 20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source” coupled with functional language “depositing nanoparticles” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “source” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 20 has/have been interpreted to cover “a gas supplier” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., para 0041).

Claim Rejections
	The claim rejections under 35 U.S.C. 103 are withdrawn since independent claims 1 and 20 have been amended.

Double Patenting
	The provisional rejections on the grounds of non-statutory double patenting on independent claims 1 and 20 are withdrawn since the claims have been amended to be structurally and patentably distinct from the claimed invention recited in claim 1 of co-pending Application No. 14/967,981.


Reasons for Allowance
Claims 1-3, 7-10, 12-22, and 24 are allowed. The inventions of independent claims 1 and 20 are drawn to a float bath coating system. The inventions of independent claims 1 and 20 each at least comprise a float bath and at least one nanoparticle coater including a housing, a nanoparticle discharge slot with nanoparticle and carrier fluid sources for depositing nanoparticles, and first and second combustion slots each connected to respective fuel and oxidizer sources. 
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claims 1 and 20, arranging the at least one nanoparticle coater with the claimed features in a float bath. Although some of the claimed features of Applicant’s nanoparticle coater may be individually or independently known, the prior art does not disclose any teaching or motivation to provide the claimed coating device in a float bath, as explicitly recited in independent claims 1 and 20. 
McLean (US 20090304941), the closest prior art of record, discloses a deposition device comprising some structural features of Applicant’s claimed nanoparticle coater. Although McLean discloses coating a glass substrate, the prior art teaches neither combining the deposition device with a float bath coating system nor disposing the deposition device in a float bath that performs a float glass process.
Hayashi (USP 4520756) also discloses a spraying apparatus comprising some features of Applicant’s claimed nanoparticle coater (see for example Fig. 6). However, Hayashi teaches the spraying apparatus for repairing wear of metal articles (see Abstract, and thus the ordinary artisan would neither find it obvious to arrange the 
Applicant’s inventions recited in independent claims 1 and 20 are further considered patentably distinct from the prior art since Applicant’s specification discloses that the claimed inventions allow better control of nanoparticle penetration depth during float glass processing (Spec., para 0073; Drawings, Fig. 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717